Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
January 16, 2017, (the “Effective Date”) by and between SCG Financial Merger I
Corp., a Delaware corporation (together with any successor thereto, the
“Company”), and Robert Michelson (“Executive”).

RECITALS

WHEREAS, Executive and the Company have previously entered into that certain
Executive Employment Agreement dated July 22, 2014 (the “Prior Agreement”);

WHEREAS, Executive is employed by the Company as its Chief Executive Officer,
and possesses significant knowledge and information with respect to the
Company’s business, which knowledge and information includes trade secrets of
the Company and which will be increased, developed and enhanced through
Executive’s continued employment by the Company; and

WHEREAS, the term of the Prior Agreement will expire by its own terms effective
as of January 22, 2016 and the parties hereto desire to enter into an agreement
for the Company’s continued employment of Executive on the terms and conditions
contained in this Agreement;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.

Representations and Warranties.  Executive represents and warrants to the
Company that (a) other than with respect to the Company, Executive is not bound
by any restrictive covenants and has no prior or other obligations or
commitments of any kind (written, oral or otherwise) that would in any way
prevent, restrict, hinder or interfere with Executive’s acceptance of employment
with the Company or the performance of all duties and responsibilities hereunder
to the fullest extent of Executive’s ability and knowledge, and (b) Executive
has full power and capacity to execute and deliver, and to perform all of
Executive’s obligations under, this Agreement.

2.

Term.  Unless otherwise terminated as provided herein, the term of employment
pursuant to this Agreement will be for a period of two years, commencing on the
Effective Date (the “Term”); provided that Executive’s employment pursuant to
this Agreement may be extended upon the mutual agreement of Executive and the
Company and to the extent extended, the Term will include all such extension
periods.

3.

Duties.  Executive will hold the office of Chief Executive Officer of the
Company, the Parent (as defined below) and each of its subsidiaries (“CEO”).
  Executive will have such duties, responsibilities, functions and authority
consistent with the position of chief executive officer, as may be assigned,
from time to time, by and subject to the direction and supervision of, and shall
report to, the Company’s Executive Chairman or if there is no Executive Chairman
or the Executive Chairman is unavailable the Company’s board of directors (the
“Board”), including, in Executive’s capacity as CEO, such duties and
responsibilities to the Company, the subsidiaries of the Company and RMG
Networks Holding Corporation, a Delaware corporation (the “Parent”), consistent
with the position of chief executive officer, as may be assigned, from time to
time, by and subject to the direction and supervision of the Company’s Executive
Chairman or the Board.  During the period of employment, Executive will serve as
a member of the Board, and a member of the board of directors of the Parent and
each of its other subsidiaries. All officers of the Parent, the Company and
their subsidiaries shall report to Executive or his designee, notwithstanding
the foregoing, the Company’s Executive Chairman shall have direct and immediate
access to all Parent, Company and subsidiary employees. During the period of
employment, and excluding any periods of vacation or personal leave to which
Executive is entitled, (i) Executive will render Executive’s services on a
full-time basis to the Company, primarily at the Company’s facility in and
around Dallas, Texas, (ii) Executive will apply on a full-time basis all of
Executive’s skill and experience to the performance of Executive’s duties, and
(iii) Executive may have no other employment and, without the prior written
consent of the Company (not to be unreasonably withheld or delayed), no outside
business activities (provided that the management of Executive’s personal or
family assets and affairs and Executive’s time spent on charitable activities
will not be deemed outside activities so long as such activities do not
significantly interfere with Executive’s performance of duties under this
Agreement).  Executive will perform Executive’s duties under this Agreement with
fidelity and loyalty to the Company, to the best of Executive’s ability,
experience and talent in a diligent, trustworthy, businesslike and efficient
manner consistent with Executive’s duties and responsibilities and in accord
with best practices within the Company’s industry.  So long as they are not
inconsistent with the terms of this Agreement, Executive shall also comply with
all policies, rules and regulations of the Company as well as all lawful
directives and instructions from the Company’s Executive Chairman or the Board
of the Parent.  The Company shall have the right to purchase in Executive’s name
a “key man” life insurance policy naming the Company and any of its subsidiaries
as the sole beneficiary thereunder, and Executive agrees to cooperate with the
Company’s procurement of such policy, provided that any information provided to
an insurance company or broker shall not be provided to the Company without the
prior written authorization of Executive.





--------------------------------------------------------------------------------




4.

Compensation.  In exchange for services rendered by Executive hereunder, the
Company will provide Executive with the following compensation and benefits
during Executive’s employment under this Agreement:

(a)

Compensation.  During the period of employment, the Company will pay Executive a
salary (the “Base Salary”) of $400,000 per annum, subject to consideration for
annual or other increases as may be determined by the Board, in accordance with
the general payroll practices of the Company in effect from time to time.
Executive’s compensation under this Agreement will be subject to such
withholding as may be required by law.

(b)

Bonus.  Executive shall be eligible for an annual bonus of up to one hundred
twenty percent (120%) of Executive’s Base Salary for such calendar year (“Bonus
Target”), conditioned upon the achievement of the Company’s earnings before
interest, taxes, depreciation and amortization (“EBITDA”) target (the “EBITDA
Target”) established by the Compensation Committee of the Board (the
“Compensation Committee”) and the performance criteria established by the
Compensation Committee after consultation with Executive (the “Performance
Criteria”).  The Compensation Committee will adjust the EBITDA Target each
calendar year, but the Performance Criteria will not be adjusted during the
Term.    Based on the books and records of the Company, the Board shall, in good
faith determine the achievement of the EBITDA Target, the Performance Criteria
and entitlement to any bonus for each calendar year.

The annual bonus for each calendar year during the period of employment shall be
paid to Executive on a date chosen by the Board, which date shall be the earlier
of (i) thirty (30) days after the completion of the Company’s annual audited
financial statements, or (ii) two and one-half (2 1/2) months after the end of
the calendar year, so long as Executive is employed by the Company as of the
last day of the calendar year to which such bonus relates.

(c)

Benefits.  During the period of employment, Executive and Executive’s eligible
dependents will be offered the opportunity to participate in such medical and
other employee benefit plans for which they are eligible as may be established
from time to time by the Board for other employees of the Company or the
subsidiaries of the Company and for other executive employees of the Company or
the subsidiaries of the Company, and at rates and terms that are not more
expensive to Executive than those extended to other such employees.  In no event
shall Executive be eligible to participate in any severance plan or program of
the Company or its subsidiaries, except as set forth in Section 6 of this
Agreement.

(d)

Vacation.  During the period of employment, Executive will be entitled to four
(4) weeks of paid vacation per calendar year in accordance with the Company’s
policy in effect from time to time.  Paid vacation to which Executive is
entitled in any calendar year may not be carried forward to any subsequent
calendar year and no compensation shall be payable in lieu thereof.  Vacation
days will be taken at such times and dates at the discretion of Executive and as
will not significantly interfere with Executive’s duties and responsibilities to
the Company.

(e)

Expense Reimbursement.  During the period of employment the Company will
reimburse Executive for all reasonable and necessary out-of-pocket business and
travel expenses incurred by Executive in the performance of the duties and
responsibilities hereunder, subject to written policies and procedures for
expense verification and documentation that the Company or the Board may adopt
from time to time.  The Company shall provide Executive with an apartment and
automobile in the Dallas, Texas area during the period of employment.  The
Company shall pay the reasonable cost of Executive to travel between Chicago,
Illinois and Dallas, Texas via commercial airline during the period of
employment.  To the extent the use of such automobile, apartment and/or travel
is taxable, the Company will pay Executive an additional amount such that after
payment of all taxes on such amount Executive is left with amount equal to the
aggregate tax imposed on such payments and benefits.

(f)

Equity Incentive Plan.  Executive shall be eligible to participate in the
Company’s current equity incentive plans, subject to Board approval.

5.

Termination.  Notwithstanding anything to the contrary in this Agreement,
Executive’s employment hereunder will terminate under any of the following
conditions:

(a)

Death.  Except as provided for in Section 6(c), Executive’s employment under
this Agreement and any obligations hereunder will terminate automatically upon
the date of Executive’s death.

(b)

Disability.  The Company will have the right to terminate this Agreement if
Executive becomes disabled; provided, however, that the provisions of this
Section 5(b) shall not excuse the Company from its obligations under the
Americans with Disabilities Act or the Family and Medical Leave Act providing
for Executive’s continued employment during such disability.  For purposes of
this Agreement, “disabled” shall mean that Executive suffers from a physical or
mental impairment that prevents Executive from performing the essential
functions of Executive’s position, as set forth in this Agreement, for (i)
ninety (90) days or more (whether or not consecutive) in any twelve (12) month
period or (ii) a period of ninety (90) consecutive days, in each case, as
determined by a physician satisfactory to both Executive and the Company (and,
if they cannot agree, then one to be selected and mutually accepted by their
respective doctors).





2




--------------------------------------------------------------------------------




(c)

Termination for Cause.  Executive’s employment hereunder may be terminated by
the Board (excluding, for this purpose, Executive, if applicable) at any time
for Cause.  For purposes of this Agreement, “Cause” for termination means the
following:

(i)

Executive is convicted of or pleads guilty or nolo contendere to any felony or
any crime or offense involving acts of theft, fraud, embezzlement or other
misappropriation of funds, whether from the Company or otherwise;

(ii)

Executive’s commission of any act of moral turpitude that brings the Company
into public disrepute or disgrace or causes harm to the customer relations,
operations or business prospects of the Company;

(iii)

any material breach by Executive of Executive’s obligations under this Agreement
or any other written agreement with the Company or any of its subsidiaries,
which Executive fails to cure, if curable, within thirty (30) days after receipt
of written notice of such breach;

(iv)

Executive’s material breach of written policies or procedures of the Company or
any of its subsidiaries in each case that have been provided to Executive, been
made available to him in either physical or electronic format or of which he has
knowledge which causes, or could reasonably be expected to cause, harm to the
Company or its subsidiaries, which Executive fails to cure, if curable, within
thirty (30) days of receipt of written notice of such event;  

(v)

any intentional misrepresentation of a fact material to the Company's business
at any time by Executive to the Company or any of its affiliates or the Board;

(vi)

to the extent consistent with the terms of this Agreement, Executive’s willful
failure or refusal to comply with the lawful instruction of the Company’s
Executive Chairman or the Board which Executive fails to cure, if curable,
within thirty (30) days of receipt of written notice of such event; or

(viii)

Executive’s reporting to work under the influence of alcohol or illegal drugs,
or other alcohol or drug abuse that adversely affects the performance of
Executive’s duties or responsibilities.

In order to effect a termination for Cause, the Board (excluding, for this
purpose, Executive, if applicable) must terminate Executive’s employment within
sixty (60) days of (x) the expiration of the cure period for any act or failure
to act that remains uncured under this Section 5(c), if applicable, or (y) the
Board’s (excluding, for this purpose, Executive, if applicable) discovery of
such action, event or inaction that constitutes Cause.

(d)

Constructive Termination.  If any of the following events shall have occurred,
Executive shall be deemed to have been constructively terminated:

(i)

the Company’s material breach of this Agreement which remains uncured following
thirty (30) days prior written notice from Executive;

(ii)

a reduction in Executive’s Base Salary, other than a reduction in the same
percentage as is applied to all senior officers of the Company; or

(iii)

a material diminution in Executive's duties or authority.

Notwithstanding the foregoing, no act or failure to act by the Company shall
give rise to “Constructive Termination” if cured within thirty (30) days of
written notice by Executive to the Company received within thirty (30) days of
the discovery of the occurrence of such act or failure to act. Further,
Executive must terminate Executive’s employment within sixty (60) days following
the expiration of the cure period for any act or failure to act that remains
uncured under this Section 5(d) in order to effect a termination for
Constructive Termination.

(e)

Termination After Notice.  Executive’s employment hereunder may be terminated
either by the Company without Cause or by Executive.  To the extent reasonably
practicable, Executive will provide the Company with at least thirty (30) days’
prior written notice of Executive’s intent to terminate employment pursuant to
this Section 5(e).  If Executive’s employment is being terminated pursuant to
any provision of Section 5(c) above, Company shall provide Executive with notice
of the section and the specific reasons for such termination.  Notwithstanding
the foregoing, the Company may elect to provide Executive with compensation and
benefits during any notice period and request or direct Executive not to perform
duties for Company during such period.





3




--------------------------------------------------------------------------------




(f)

Resignation from Board. Upon termination of Executive’s employment for any
reason or resignation of employment by Executive for any reason, unless
otherwise requested by the Board, Executive agrees to resign from the Board, the
board of directors of the Parent and each of its other subsidiaries and all
other positions held at the Company and its affiliates, and Executive, at the
Board’s request, will execute any documents necessary to reflect such
resignation.

6.

Payments Upon Termination.

(a)

Accrued Compensation.  Upon termination of Executive’s employment hereunder, the
Company will be obligated to pay and Executive will be entitled to receive the
Base Salary that has accrued for services performed until the date of
termination and which has not yet been paid.  In addition, (i) Executive will be
entitled to any vested benefits to which Executive is entitled under the terms
of any applicable benefit plan of the Company, and, to the extent applicable,
short-term or long-term disability plan or program with respect to any
disability, and in all events subject to the payment timing and other
restrictions as may be set forth in such plan or program, and (ii) to the extent
permitted by applicable law and the terms of the Company’s health insurance,
long-term healthcare insurance and life insurance plans, Executive and
Executive’s family may (but will not be required to) elect to continue to
participate in the Company’s health insurance, long-term healthcare insurance
and life insurance plans, including any period required pursuant to COBRA or
other applicable law.

(b)

Without Cause or for Constructive Termination.  Upon termination of Executive’s
employment by the Company without Cause or a resignation by Executive for
Constructive Termination, the Company will be obligated to pay and Executive
will be entitled to receive: (i) all of the amounts and benefits described in
Section 6(a), (ii) the prior calendar year’s annual bonus if such termination
date occurs after January 1st of the then current year and such prior calendar
year’s annual bonus determined under, and payable pursuant to, Section 4(b) has
not yet been paid, (iii) a pro rata portion of Executive’s annual bonus for the
calendar year during which such termination occurs, determined under, and
payable pursuant to, Section 4(b), and (iv) subject to Section 6(f), Executive’s
then Base Salary (paid in accordance with the Company’s ordinary payroll
policies) during the period beginning on the date of Executive’s termination of
employment and ending on the date that is one (1) year following the date of
Executive’s termination of employment or through the end of the Term, if greater
(the “Severance Amount”).  Further, Executive shall be entitled to reimbursement
for all reasonable and necessary out-of-pocket business and travel expenses
incurred during the period of employment by Executive in the performance of the
duties and responsibilities hereunder, subject to written policies and
procedures for expense verification and documentation that the Company or the
Board may adopt from time to time.

(c)

Death; Disability.  Upon termination of Executive’s employment upon the death of
Executive pursuant to Section 5(a) or upon Executive’s becoming disabled
pursuant to Section 5(b), the Company will be obligated to pay, and Executive
will be entitled to receive (i) all of the amounts and vested benefits described
in Section 6(a) and (ii) any bonus determined under, and payable pursuant to,
Section 4(b). For purposes of this Section 6(c), Executive’s designated
beneficiary will be such individual beneficiary or trust, located at such
address, as Executive may designate by notice to the Company from time to time
or, if Executive fails to give notice to the Company of such a beneficiary,
Executive’s estate.  Notwithstanding the preceding sentence, the Company will
have no duty, in any circumstances, to attempt to open an estate on behalf of
Executive, to determine whether any beneficiary designated by Executive is alive
or to ascertain the address of any such beneficiary, to determine the existence
of any trust, to determine whether any person or entity purporting to act as
Executive’s personal representative (or the trustee of a trust established by
Executive) is duly authorized to act in that capacity, or to locate or attempt
to locate any beneficiary, personal representative, or trustee.

(d)

Other Termination.  

(i)

Upon the resignation of employment by Executive other than for Constructive
Termination, the Company will have no further liability under or in connection
with this Agreement, except to (A) provide all of the amounts and vested
benefits described in Section 6(a), (B) provide the prior calendar year’s annual
bonus if such resignation occurs after January 1st of the then current year and
such prior calendar year’s annual bonus determined under, and payable pursuant
to, Section 4(b) has not yet been paid, (C) provide a pro rata portion of
Executive’s annual bonus for the calendar year during which such resignation
occurs, determined under, and payable pursuant to, Section 4(b), and (D)
reimburse expenses as set forth in Section 4(e).  

(ii)

Upon the termination of employment by the Company for Cause, the Company will
have no further liability under or in connection with this Agreement, except to
provide all of the amounts and vested benefits described in Section 6(a) and to
reimburse expenses as set forth in Section 4(e).  

(e)

Breach Post-Termination.  If (i) the Company has any obligation pursuant to
Section 6(a)-(c) to make payments or provide other benefits to Executive
following the last day of Executive’s employment by the Company, and (ii) (A)
Executive breaches in any material respect the terms and conditions of the
Release, Section 7 or Section 8 or (B) engages in conduct in violation of
Section 9, then the Company may, upon providing thirty (30) days prior written
notice (and providing Executive the reasonable opportunity to cure such breach
or violation during such thirty (30) day period) in its discretion and without
limiting any other remedies that may be available to the Company, cease
providing any such payments or other benefits pursuant to Section 6(b).





4




--------------------------------------------------------------------------------




(f)

Release.  Notwithstanding anything herein to the contrary, payments of the
Severance Amount are conditioned on Executive (or, in the event of Executive’s
death or disability, the estate of Executive or the authorized legal
representative, if any, of Executive, respectively) executing on or before the
twenty-first (21st) day following Executive’s Separation from Service (as
defined below), and not revoking, a release agreement of all claims against the
Company (the “Release”), in the form attached hereto as Exhibit A, and continued
compliance in all material respects with the provisions of Section 7, Section 8
and Section 9.

7.

Ownership of Intellectual Property.  During the period of Executive’s employment
or service with the Company, to the extent that Executive, alone or with others,
develops, makes, conceives, contributes to or reduces to practice, or has prior
to the date hereof done any of the foregoing, any intellectual property related
to the duties of Executive hereunder or which results in any way from Executive
using the resources of the Company or any of its affiliates, whether or not
during working hours, such intellectual property is and will be the sole and
exclusive property of the Company.  The foregoing provision shall not apply to
any intellectual property that is not related to the direct out of home
advertising or digital signage industry of the Company (the “Business”) and
which was not developed using resources of the Company or any of its affiliates
or during working hours.  To the extent any such intellectual property can be
protected by copyright, and is deemed in any way to fall within the definition
of “work made for hire” as such term is defined in 17 U.S.C. §101, such
intellectual property will be considered to have been produced under contract
for the Company as a work made for hire. In any event, and regardless of whether
such intellectual property is deemed to be a “work made for hire”, Executive
will disclose any and all such intellectual property to the Company and does
hereby assign to the Company any and all right, title and interest which
Executive may have in and to such intellectual property. Upon the Company’s
request at any time and at their expense, including any time after termination
of Executive’s employment, to the extent Executive can reasonably do so,
Executive will execute and deliver to the Company such other documents as the
Company deems reasonably necessary to vest in the Company the sole ownership of
and exclusive worldwide rights in and to, all of such intellectual property.

8.

Non-Disclosure of Confidential Information.  Executive acknowledges and agrees
that, during the period of employment, Executive may have access to and become
familiar with various trade secrets and other confidential or proprietary
information of the Company or any of its affiliates including, but not limited
to, the Company’s existing and contemplated services and products,
documentation, technical data, contracts, business and financial methods,
practices and plans, costs and pricing, lists of the Company’s customers,
prospective customers and contacts, suppliers, vendors, consultants and
employees, methods of obtaining customers, suppliers, vendors, consultants and
employees, financial and operational data of the Company’s present and
prospective customers, suppliers, vendors, consultants and employees, and the
particular business requirements of the Company’s present and prospective
customers, suppliers, vendors, consultants and employees, marketing and sales
literature, records, software, diagrams, source code, object code, product
development, trade secrets; and the Company’s techniques of doing business,
business strategies and standards (including all non-public information of the
Company, collectively, the “Confidential Information”); provided that
notwithstanding anything to the contrary “Confidential Information” will exclude
any information that is already generally available to the public.  Executive
expressly agrees not to disclose any Confidential Information, directly or
indirectly, nor use Confidential Information in any way, either during the
period of employment and during the five year period thereafter.  Specifically,
during the period of employment and during the five year period thereafter,
Executive (i) will maintain the Confidential Information in strict confidence;
(ii) will not disclose any Confidential Information to any person or other
entity; (iii) will not use any Confidential Information to the detriment of the
Company or any of its affiliates; (iv) will not authorize or permit such use or
disclosure; and (v) will comply with the lawful policies and procedures of the
Company regarding use and disclosure of Confidential Information.  All files,
papers, records, documents, drawings, specifications, equipment and similar
items relating to the business of the Company and Confidential Information,
whether prepared by Executive or otherwise coming into Executive’s possession,
will at all times remain the exclusive property of the Company and such items
and all copies thereof will be returned to the Company at the Company’s request
or upon the expiration or termination of Executive’s employment.  In connection
with Executive’s termination of employment with the Company, Executive will
reasonably cooperate with the Company in completing and signing a termination
statement or affidavit in the form reasonably proscribed by the Company, which
will contain Executive’s certification that Executive has no tangible
Confidential Information in Executive’s possession.

9.

Restrictive Covenants.  In the course of the employment of Executive hereunder,
and because of the nature of Executive’s responsibilities, Executive will
acquire valuable and confidential information and trade secrets with regard to
the Company’s and its affiliates’ business operations, including, but not
limited to, the Confidential Information.  In addition, Executive may develop on
behalf of the Company, a personal acquaintance with some of the Company’s and
its affiliates’ customers and prospective customers.  As a consequence,
Executive will occupy a position of trust and confidence with respect to the
Company’s and its affiliates’ affairs and its services.  In view of the
foregoing, and in consideration of the remuneration paid and to be paid to
Executive under this Agreement, Executive agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company and its
affiliates that Executive make the restrictive covenants contained in this
Agreement regarding the conduct of Executive during and after the employment
relationship with the Company, and that the Company may suffer irreparable
injury if Executive engages in conduct prohibited thereby.  In consideration of
Executive’s employment hereunder, and other good and valuable consideration, the
receipt of which is hereby acknowledged, Executive agrees as follows:





5




--------------------------------------------------------------------------------




(a)

Non-Competition.  Except upon Executive’s termination by the Company without
Cause or for Constructive Termination, during the period commencing on the
Effective Date and ending on the date that is one year following the end of the
period of employment (such period, which will be extended by the amount of time
during which Executive is in violation of any provision of this Section 9, the
“Restricted Period”), Executive will not, in the United States (the
“Territory”), engage in, manage, operate, finance, control or participate in the
ownership, management or financing or control of, become employed by, or become
affiliated or associated with, directly or indirectly, whether as an officer,
director, shareholder, owner, co-owner, affiliate, partner, agent,
representative, consultant, independent contractor or advisor, or otherwise
render services or advice to, guarantee any obligation of, or acquire or hold
(of record, beneficially or otherwise) any direct or indirect interest in a
business that sells or provides products or services that are the same as or
substantially similar to or otherwise competitive with the products or
specialized services (provided that such “specialized services” shall not
include those services which would unreasonably restrict Executive from
utilizing Executive’s education and expertise in future employment, as long as
such employment and specialized services are not competitive with the Company or
any of its subsidiaries) sold or provided, or that Executive has knowledge are
planned to be sold or provided, by the Company or its subsidiaries in the
Business at any time while Executive is an employee or director of the Company
(a “Competitor”); provided, however, that Executive may own, as a passive
investment, shares of capital stock of any Competitor if (A) such shares are
listed on a national securities exchange or traded on a national market system
in the United States, (B) Executive, together with any of Executive’s affiliates
and Executive’s immediate family members (which shall mean Executive’s wife and
direct lineal descendants, but shall not include any other blood relative), owns
beneficially (directly or indirectly) less than five percent (5%) of the total
number of shares of such entity’s issued and outstanding capital stock, and (C)
neither Executive nor any of Executive’s affiliates is otherwise
associated directly or indirectly with such Competitor or any of its affiliates.

(b)

Non-Solicitation.  Except upon Executive’s termination by the Company without
Cause or for Constructive Termination, during the Restricted Period, Executive
will not, either on Executive’s own behalf or on behalf of any third party
(except the Company or any of its affiliates), directly or indirectly (and
except in the case of broad solicitations that do not directly target a specific
individual):

(i)

(A) seek to induce or otherwise cause any person or entity that is a
then-current customer of the Company, or has been a customer of the Company or
one of its affiliates within the then-preceding twenty-four (24) months (a
“Customer”), or any prospective customer to which the Company or one of its
affiliates has made a proposal at that time or has taken actions or made efforts
of which Executive is aware related to making a proposal at that time (1) to
cease being a customer of or to not become a customer of the Company or one of
its affiliates, or (2) to divert any business of such Customer from the Company
or one of its affiliates, or otherwise, to discontinue or alter in a manner
adverse to the Company or one of its affiliates, such business relationship, or
(B) in any manner that is in competition with the Company or one of its
affiliates: solicit for business, provide services to, do business with or
become employed or retained by, any Customer or potential customer solicited the
Company or one of its affiliates;

(ii)

hire, solicit or encourage to leave the employment or service of the Company or
one of its affiliates, any officer or employee of the Company or one of its
affiliates, or hire or participate (with another third party) in the process of
hiring any person or entity who is then, or who within the preceding six (6)
months was an employee of the Company or one of its affiliates, or provide names
or other information about the Company’s or its affiliates’ employees to any
person or entity under circumstances which could lead to the use of that
information for purposes of recruiting or hiring; or

(iii)

except as an employee of a Customer as permitted herein, otherwise interfere
with, disrupt, or attempt to interfere with or disrupt, the relationship between
the Company or one of its affiliates and any of their respective Customers,
suppliers, consultants or employees.

(c)

Non-Disparagement.  During the period of employment and thereafter, Executive
will not at any time publish or communicate to any person or entity, directly or
indirectly, any Disparaging (as defined below) remarks, comments or statements
concerning the Company, its parent, subsidiaries and affiliates, or any of their
respective present and former members, managers, directors, officers, successors
and assigns.  During the period of employment and thereafter, Company will not
at any time publish or communicate to any person or entity, directly or
indirectly, any Disparaging remarks, comments or statements concerning
Executive.  “Disparaging” remarks, comments or statements are those that impugn
the character, honesty, integrity, reputation, morality or business acumen or
abilities in connection with any aspect of the operation of business of the
individual or entity being disparaged.  This Section 9(c) will not be applicable
to (i) truthful testimony obtained through subpoena, (ii) any truthful
information provided pursuant to investigation by any Governmental Authority, or
(iii) any truthful information provided pursuant to any claim by Executive or
the Company under this Agreement or any of the other documents relating to the
Transaction asserted in good faith.

(d)

Acknowledgment.  The parties agree that the restrictions placed upon Executive
are reasonable and necessary to protect the Company’s legitimate interests.
 Executive acknowledges that, based upon the advice of legal counsel and
Executive’s own education, experience and training, (i) these provisions will
not prevent Executive from earning a livelihood and supporting Executive and
Executive’s family during the Restricted Period, (ii) the Company conducts
Business in the Territory, (iii)





6




--------------------------------------------------------------------------------

the Company competes with other businesses that are or could be located in any
part of the Territory, (iv) prior to the closing of the transactions
contemplated in the Purchase Agreement, the Company (and Executive on behalf of
the Company) did Business in and marketed products and services throughout the
Territory, (v) the restrictions contained in this Agreement are reasonable and
necessary for the protection of the business and goodwill of the Company, (vi)
the foregoing restrictions on competition are fair and reasonable in type of
prohibited activity, geographic area covered, scope and duration, (vii) the
consideration provided by the Company under this Agreement is not illusory, and
(viii) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company.  In
consideration of the foregoing, and in light of Executive’s education, skills,
and abilities, Executive agrees that Executive will not assert that, and it
should not be considered that, any provision of this Section 9 are otherwise
void, voidable or unenforceable, or should be voided or held unenforceable.

(e)

Additional Time.  Executive agrees that the period during which the covenants
contained in this Section 9 will be effective will be computed by excluding from
such computation any time during which Executive is in violation of any
provision of this Section 9.

(f)

Independent Agreement.  The covenants on the part of Executive in this Agreement
will be construed as an agreement independent of any other agreement and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated
upon this Agreement or otherwise, (other than the Company’s willful and
intentional failure to pay the Severance Amount, if payable hereunder) will not
constitute a defense to the enforcement by the Company of such covenants.  Each
of the covenants of this Agreement are given by Executive as part of the
consideration for this Agreement and as an inducement to the Company to enter
into this Agreement.

(g)

Subsequent Employment.  Executive hereby covenants and agrees to, as promptly as
possible following Executive’s acceptance of any subsequent employment or
consulting arrangement that Executive undertakes on behalf of persons or
entities other than the Company or any of its subsidiaries during the Restricted
Period, notify the Company in writing of any such arrangement, provided,
however, that failure to so provide such notice shall not result in any claim
for damages by Company hereunder unless any subsequent employment or consulting
arrangement that Executive undertakes is on behalf of a Competitor.  Executive
agrees that, during the Restricted Period, the Company may notify any person or
entity employing or otherwise retaining the services of Executive or evidencing
an intention of employing or retaining the services of Executive of the
existence and provisions of this Section 9.

10.

Reformation.  In furtherance and not in limitation of the foregoing, should any
duration, scope or geographical restriction on business activities covered under
any provision of this Agreement be found by any court of competent jurisdiction
to be less than fully enforceable due to its breadth of restrictiveness or
otherwise, Executive and the Company intend that such court will enforce this
Agreement to the full extent the court may find permissible by construing such
provisions to cover only that duration, extent or activity which may be
enforceable.  Executive will, at the Company’s request, join the Company in
requesting that such court take such action.  Executive and the Company
acknowledge the uncertainty of the law in this respect and intend that this
Agreement will be given the construction that renders its provisions valid and
enforceable to the maximum extent permitted by law.

11.

Conflicts of Interests.  During the period of employment, without the prior
written approval of the Company, Executive will not knowingly engage in any
activity which is in conflict with the Company’s interests.  In furtherance of
this covenant, Executive agrees during the period of employment that: (a)
Executive will notify the Company of any conflicts of interest or excessive
gifts or offers of gifts or remuneration from customers, suppliers or others
doing or seeking to do business with the Company; (b) Executive will not receive
remuneration from any party doing business with or competing with the Company
unless the prior written consent of the Company is first obtained; and (c)
Executive will promptly inform the Company of any business opportunities that
come to Executive’s attention that relate to the existing or prospective
business of the Company, and Executive will not participate in any such
opportunities on behalf of any person or entity other than the Company;
provided, however, that Executive may, whether or not during working hours,
engage in reasonable time addressing issues related to Executive’s charitable
efforts and managing Executive’s personal investments to the extent that such
investments and time do not conflict with the Company’s interests.

12.

Unique Nature of Agreement.  Executive recognizes that the services to be
rendered by Executive are of a special, unique, unusual, extraordinary, and
intellectual character involving a high degree of skill and having a peculiar
value, the loss of which will cause Company immediate and irreparable harm,
which cannot be adequately compensated in damages.  In the event of a breach or
threatened breach by Executive of this Agreement, Executive consents that the
Company may be entitled to injunctive relief, both preliminary and permanent,
without bond or proof of specific damages, and Executive will not raise the
defense that the Company has an adequate remedy at law.  In addition, the
Company may be entitled to any other legal or equitable remedies as may be
available under law.  The remedies provided in this Agreement will be deemed
cumulative and the exercise of one will not preclude the exercise of any other
remedy at law or in equity for the same event or any other event.





7




--------------------------------------------------------------------------------




13.

Miscellaneous.

(a)

Severability.  The covenants, provisions and sections of this Agreement are
severable, and in the event that any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect. This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

(b)

No Waiver.  The failure of either the Company or Executive to object to any
conduct or violation of any of the covenants made by the other under this
Agreement will not be deemed a waiver of any rights or remedies. No waiver of
any right or remedy arising under this Agreement will be valid unless set forth
in an appropriate writing signed by both the Company and Executive.

(c)

Assignment.  This Agreement is binding upon the Company and Executive and their
respective heirs, personal representatives, successors and assigns; provided
that, the services to be rendered by Executive to the Company under this
Agreement are personal in nature and, therefore, Executive may not assign or
delegate Executive’s rights, duties or obligations under this Agreement, and any
attempt to do so will be null and void.  The Company may assign its rights under
this Agreement or delegate its duties and responsibilities under this Agreement
to any subsidiary of the Company or to any entity acquiring all or substantially
all of the assets of the Company or to any other entity into which the Company
may be liquidated, merged or consolidated.  In furtherance of such right of
assignment, Executive agrees to acknowledge such assignment in writing.

(d)

Survival.  Provisions of this Agreement which by their nature are intended to
survive termination of Executive’s employment with the Company or expiration of
this Agreement will survive any such termination or expiration of this
Agreement, including Section 1, Section 6, Section 7, Section 8, Section 9,
Section 10, Section 12 and this Section 13.

(e)

Governing Law.  This Agreement will be governed by and construed in accordance
with the internal laws of Delaware without giving effect to the choice of laws
principles thereof.

(f)

Jurisdiction; Venue.  Each of the parties hereto by its execution hereof:

(i)

irrevocably submits to the jurisdiction of any state or federal court covering
the Dallas, Texas area for the purpose of any suit, action or other proceeding
arising out of or based on this Agreement or the subject matter hereof, and
agrees that any state and federal court serving Dallas, Texas will be deemed to
be a convenient forum; and

(ii)

waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such proceeding brought in
any of the above-named courts, any claim that it is not subject personally to
the jurisdiction of such courts, that its property is exempt or immune from
attachment or execution, that any such proceeding is brought in an inconvenient
forum, that the venue of such proceeding is improper, or that this Agreement, or
the subject matter hereof, may not be enforced in or by such court.

The parties hereto hereby consent to service of process in any such proceeding
in any manner permitted by the laws of Texas, and agree that service of process
by registered or certified mail, return receipt requested, at its address
specified in or pursuant to this Agreement is reasonably calculated to give
actual notice.

(g)

Disputes or Controversies.  Executive recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, the preservation of the secrecy of Confidential
Information may be jeopardized.  Therefore, if the dispute or controversy
involves significant trade secrets of the Company or its subsidiaries, then, at
the Company’s reasonable request, all pleadings, documents, testimony, and
records relating to any such adjudication will be maintained in secrecy and will
be available for inspection by the Company, Executive and their respective
attorneys, experts and other agents, who will agree, in advance and in writing,
to receive and maintain all such information in secrecy, except as may be
limited by them in writing.

(h)

No Oral Modifications.  No alterations, amendments, changes or additions to this
Agreement will be binding upon either the Company or Executive unless reduced to
writing and signed by both the Company and Executive.

(i)

Notices.  All notices under this Agreement will be sent and deemed duly given
when posted in the United States first-class mail, postage prepaid to the
addresses set forth on the signature page of this Agreement.  These addresses
may be changed from time to time by written notice to the appropriate party.

(j)

Entire Agreement.  This Agreement, including the Exhibits attached hereto,
constitutes the entire understanding between the Company and Executive, and
supersedes as of the Effective Date all prior oral or written communications,
proposals, representations, warranties, covenants, understandings or agreements
between the Company and Executive, relating to the





8




--------------------------------------------------------------------------------

subject matter of this Agreement, including the Prior Agreements.  By entering
into this Agreement, Executive certifies and acknowledges that Executive has
carefully read all of the provisions of this Agreement, and that Executive
voluntarily and knowingly enters into said Agreement.

(k)

NO JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

(l)

Advice of Counsel and Construction.  The parties acknowledge that all parties to
this Agreement have been represented by counsel, or had the opportunity to be
represented by counsel of their choice.  Accordingly, the rule of construction
of contract language against the drafting party is hereby waived by all parties.
 Additionally, neither the drafting history nor the negotiating history of this
Agreement may be used or referred to in connection with the construction or
interpretation of this Agreement.

(m)

Indemnification.  The Company shall indemnify Executive with respect to
activities in connection with Executive’s employment hereunder to the fullest
extent provided in the Company’s bylaws and as provided under state law.  

(n)

Section 409A.  Each payment under this Agreement, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly.  If, nonetheless, this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the parties hereby agree to amend or to clarify this Agreement in a
timely manner so that this Agreement either satisfies the requirements of
Section 409A or is exempt from the application of Section 409A, provided,
however, that no such amendment or clarification shall reduce the economic
benefit that Executive was to derive from this Agreement prior to such amendment
or clarification.

(o)

Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that are
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
later of: (i) the thirtieth (30th) day following Executive’s Separation from
Service; or (ii) if Executive is a “specified employee”, then no payment or
benefit that is payable on account of Executive’s “separation from service”
shall be made before the date that is six months after Executive’s “separation
from service” (or, if earlier, the date of Executive’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A.  Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule and the remaining payments shall be made as
provided in this Agreement.  Unless otherwise required to comply with Section
409A, a payment or benefit shall not be deferred if:

(x) it is not made on account of Executive’s “separation from service”,

(y) it is required to be paid no later than within 2 ½  months after the end of
the taxable year of Executive in which the payment or benefit is no longer
subject to a “substantial risk of forfeiture”, as that term is defined for
purposes of Section 409A, or

(z) the payment satisfies the following requirements: (A) it is being paid or
provided due to the Company’s termination of Executive’s employment without
Cause or Executive’s termination of employment pursuant to a Constructive
Termination, (B) it does not exceed two times the lesser of (1) Executive’s
annualized compensation from the Company for the calendar year prior to the
calendar year in which the termination of Executive’s employment occurs, and (2)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment terminates, and (C) the payment is required under this Agreement to
be paid no later than the last day of the second calendar year following the
calendar year in which Executive incurs a “separation from service”.





9




--------------------------------------------------------------------------------

For purposes of this provision, Executive shall be considered to be a “specified
employee” if, at the time of his separation from service, Executive is a “key
employee”, within the meaning of Section 416(i) of the Code, of the Company (or
any person or entity with whom the Company would be considered a single employer
under Section 414(b) or Section 414(c) of the Code) any stock in which is
publicly traded on an established securities market or otherwise.

(p)

Counterparts; Electronic Signature.  This Agreement may be executed in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  Further, this Agreement
may be executed by transfer of an originally signed document by facsimile,
e-mail or other electronic means, any of which will be as fully binding as an
original document.

(q)

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING TO THE EXTENT EXECUTIVE
DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL
OF THE PROVISIONS IN THIS AGREEMENT.

(Signatures on following page.)





10




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year above written.







COMPANY:




SCG FINANCIAL MERGER I CORP.




/s/ Gregory H. Sachs                               

By: Gregory H. Sachs

Title: Executive Chairman







Address:




RMG Networks Holding Corporation

Attention:  Gregory H. Sachs

615 N. Wabash Ave.

Chicago, IL 60611

Email:  gsachs@sachscapitalgroup.com




Copy to:




Greenberg Traurig, LLP

Attention: Ameer Ahmad

77 West Wacker Drive

Suite 3100

Chicago, IL 60601

Facsimile: (312) 456-8435

Email: ahmada@gtlaw.com








Signature Page to Executive Employment Agreement




--------------------------------------------------------------------------------










EXECUTIVE:




/s/ ROBERT MICHELSON                      

ROBERT MICHELSON




Address:




136 Beach Road

Glencoe, IL 60022




Copy to:




Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Facsimile: (312) 862-2200

Attention: Sanford E. Perl, P.C.











Signature Page to Executive Employment Agreement




--------------------------------------------------------------------------------







Exhibit A

Form of Waiver and Release




I am entering into this Waiver and Release pursuant to Section 6(f) of the
Executive Employment Agreement dated as of January 16, 2017 (the “Employment
Agreement”) between SCG Financial Merger I. Corp. and me, and in consideration
of the payments and other benefits to be made to me pursuant to the Employment
Agreement (the “Benefits”), which were offered to me in exchange for my
agreement, among other things, to waive all of my claims against and release
[_____________] and its current or former predecessors, successors, owners and
assigns (collectively referred to as the “Company”), all of the current or
former affiliates (including parents and subsidiaries) of the Company
(collectively referred to as the “Affiliates”) and the Company’s and Affiliates’
current or former directors and officers, employees and agents, insurers,
employee benefit plans and the fiduciaries and agents of said plans
(collectively, with the Company and Affiliates, referred to as the “Covered
Parties”) from any and all claims, demands, actions, liabilities and damages
arising out of or relating in any way to (i) my employment with or separation
from the Company or the Affiliates or (ii) any acts, omissions or occurrences
prior to or on the Effective Date (as defined below) of this Waiver and
Release[, other than those claims, demands, actions, liabilities and damages
arising exclusively out of (A) my status as a stockholder of the Company, (B)
the Stockholder Agreement of the Company to which I am a party or (C) any Award
Agreement evidencing an award of Options to the me pursuant to the Company’s
2013 Equity Incentive Plan]1.  Further, this waiver and release does not apply
to any claim or rights I may have to (A) indemnification under the Company’s
bylaws, agreements, employment policies and practices, and insurance policies
for claims asserted against me by third parties for any actions or omissions by
me in the good faith performance of my employment duties for the Company and (B)
benefits that are accrued and vested under any tax-advantaged employee pension
and welfare benefit plan, policy, or practice.

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it, or I have
waived such time period in accordance with applicable law.

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, and
(2) knowingly and voluntarily waive all claims and release the Covered Parties
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates, except:  (A) my vested rights
under the terms of employee benefit plans sponsored by the Company or the
Affiliates; (B) with respect to such rights, claims as may arise after the
Effective Date of this Waiver and Release; (C) rights to indemnity I may be
otherwise be entitled to by contract or by law; and (D) moneys, compensation or
other benefits already owing to me.  This Waiver and Release includes, but is
not limited to, claims and causes of action under:  Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act of
1967, as amended, including the Older Workers Benefit Protection Act of 1990;
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Energy Reorganization Act, as
amended, 42 U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Sarbanes-Oxley Act of 2002; the Employee Retirement Income
Security Act of 1974, as amended; the Family and Medical Leave Act of 1993; the
Fair Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law.  Further, I expressly represent
that no promise or agreement which is not expressed in the Employment Agreement
has been made to me in executing this Waiver and Release, and that I am relying
on my own judgment in executing this Waiver and Release, and that I am not
relying on any statement or representation of the Company, any of the Affiliates
or any other member of the Covered Parties or any of their agents.  I agree that
this Waiver and Release is valid, fair, adequate and reasonable, is entered into
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).










                                           

 

1   To be updated at the time of separation.




--------------------------------------------------------------------------------







Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company or any other member of the Covered Parties
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Covered Parties.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
[to be completed at the time of separation:] [Name], [Title], [Company]
[Address, City, State ZIP], in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits.  I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable on the eighth day after I signed this Waiver and Release (the
“Effective Date”).




I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to or on the Effective Date of
this Waiver and Release.  By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Covered Parties which occur after the date of the execution
of this Waiver and Release.







 

 

 

Employee’s Printed Name

 

Company Representative

 

 

 

 

 

 

Employee’s Signature

 

Company’s Signature Date

 

 

 

 

 

 

Employee’s Signature Date

 

 








2


